           Case 6:20-cv-00902-ADA Document 14-1 Filed 12/07/20 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 Please Choose Division
                                                       WACO DIVISION
WSOU INVESTMENTS, LLC D/B/A BRAZO

vs.                                                       Case No.: 6:20-cv-00812-ADA
                                                                           6:20-cv-00813-ADA; 6:20-cv-00814-ADA;
JUNIPER NETWORKS, INC.                                                     6:20-cv-00815-ADA; 6:20-cv-00816-ADA;
                                                                           6:20-cv-00902-ADA; 6:20-cv-00903-ADA


                                                       ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Joseph E. Reed                                                   , counsel for

Juniper Networks, Inc.                                    , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Joseph E. Reed                            may appear on behalf of Juniper Networks, Inc.

in the above case.

       IT IS FURTHER ORDERED that Joseph E. Reed                                                       , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the                day of                                              , 20          .




                                                          UNITED STATES DISTRICT JUDGE




                                    Reset all fields          Print Form
